Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
This action is in response to remarks filed March 5, 2021. As indicated in the previous action, the claimed subject matter of Claims 8-14 is allowable over the prior art. Applicant has amended Claim 1 to incorporated said subject matter such that Claims 1, 9-12, 15-17 and 19 are in a condition for allowance. 

The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the prior art of record, both as presented in the previous rejection and references made of record but not previous applied, fail to disclose or render obvious over-discharge of the electrolytes within the vanadium flow battery to the claimed vanadium state. The prior art actively dissuades from over-discharge and therefore, the claimed method as presented in Claim 1 is neither disclosed or rendered obvious in view of the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721